Citation Nr: 1014436	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  07-34 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Propriety in the reduction of the combined rating for 
service-connected right ankle disabilities from 50 percent to 
40 percent.

2.  Propriety in the termination of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU).

3.  Propriety of the effective date assigned for the reduced 
award.


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and P.R.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1943 to January 1947.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2008 
rating decision by the Reno, Nevada Department of Veterans 
Affairs (VA) Regional Office (RO).  In February 2009, a 
videoconference hearing was held before the undersigned; a 
transcript of this hearing is of associated with the claims 
files.  These matters were before the Board in April 2009 
when they were remanded for further development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A June 2004 rating decision found, in pertinent part, 
that with respect to a claim for TDIU, a combined 50 percent 
rating was warranted for the Veteran's right ankle 
disabilities which in turn led to a combined 60 percent 
rating for his service-connected disabilities (of a common 
etiology); a total disability rating for compensation on the 
basis of individual unemployability (TDIU) was granted.

2.  By rating decision in July 2007, the RO proposed to 
reduce the 50 percent combined rating for the right ankle 
disabilities to 40 percent (because the combined 50 percent 
rating exceeded the amputation rule), and proposed to 
terminate entitlement to TDIU.

3.  A June 2008 rating decision implemented the reduction in 
the rating for the Veteran's service-connected right ankle 
disabilities to 40 percent and the termination of TDIU; the 
Veteran was notified of the final rating action reducing his 
benefits on June 24, 2008; the date of his last payment was 
July 1, 2008.

4.  The June 2004 assignment of a combined 50 percent rating 
for right ankle disabilities was inconsistent with 
controlling regulation, and the reduction of such rating to 
40 percent was proper; as the schedular requirements for TDIU 
were not met, and because there was clear and convincing 
evidence of empoloyabilty and it was not shown that the 
Veteran was unable to secure and follow substantially gainful 
employment due to his service connected disabilities (alone) 
so as to warrant referral for extraschedular consideration, 
the resulting termination of TDIU was likewise proper.


CONCLUSIONS OF LAW

1.  A combined rating in excess of 40 percent is not 
warranted for the Veteran's service connected right ankle 
disabilities, and the June 2004 rating decision contained CUE 
in that it assigned a combined rating of 50 percent for such 
disabilities.  38 U.S.C.A. §§ 5109A, 1155 (West 2002) 38 
C.F.R. §§ 3.105(a), 4.68, 4.71(a), Diagnostic Code (Code) 
5000  (2009).

2.  The requirements for entitlement to TDIU on a schedular 
basis are not met; there is clear and convincing evidence 
that the Veteran would be employable despite his service 
connected disabilities, and referral for extraschedular 
consideration is not warranted; the criteria for severance of 
TDIU are met.  38 U.S.C.A. §§ 5109A, 1155 (West 2002); 
38 C.F.R. §§ 3.105(a)(e), 3.343(c), 4.16(a)(b) (2009). 

3.  The proper effective date for the reduction is July 1, 
2008.  38 U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. 
§ 3.105(e), 3.500(b)(2) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The law is 
unclear as to whether the VCAA applies in cases such as this.  
If the VCAA does apply in this case, and as explained in 
further detail below, VA has met all statutory and regulatory 
notice and duty to assist provisions.  

The Veteran's pertinent treatment records have been secured, 
including his service treatment records, VA medical treatment 
records, and identified private medical records.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The Board remanded the case in 
April 2009 for further development.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473, 486 (2008); Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. Factual Background 

The Veteran sustained a gunshot wound to the right ankle in 
combat during World War II.  He was granted service 
connection for ankylosis of the right ankle with leg 
shortening and osteomyelitis in 1947.  He has also been 
service-connected for a weak left foot secondary to his 
service-connected right ankle disabilities since 1951.

Since a December 1951 rating decision, his service-connected 
right ankle disabilities have been assigned a combined rating 
of 40 percent as required by the amputation rule.  38 C.F.R. 
§ 4.68.  The amputation rule provides that the rating 
assigned for a disability of the right ankle cannot exceed 
the rating which would be assigned if the leg were amputated 
at the same anatomical location (below the knee), or 40 
percent.

A June 2004 rating decision found, in pertinent part, that 
with respect to a claim for TDIU, a combined 50 percent 
rating was warranted for the Veteran's right ankle 
disabilities which in turn led to a combined 60 percent 
rating for his service-connected disabilities; a total 
disability rating for compensation on the basis of individual 
unemployability (TDIU) was granted.

By rating decision in July 2007, the RO proposed to reduce 
the 50 percent combined rating for service-connected right 
ankle disabilities to 40 percent and proposed to terminate 
entitlement to TDIU.  A June 2008 rating decision implemented 
the reduction in the rating for service-connected right ankle 
disabilities and the termination of TDIU, effective July 18, 
2003.  However, in the June 24, 2008 notice to the Veteran, 
he was informed that the reduction would be effective July 1, 
2008, to avoid the creation of an overpayment.

III.  Propriety of Reductions

Where, as here, the reduction in the evaluation of a service-
connected disability or employability status is considered 
warranted and the lower evaluation would result in a 
reduction or discontinuance of compensation payments 
currently being made, rating action will be taken.  The 
Veteran will be notified at his or her latest address of 
record of the action taken and furnished detailed reasons 
therefor, and will be given 60 days for the presentation of 
additional evidence.  

The Veteran received appropriate notice with respect to the 
proposed reduction in September 2007.  In compliance with 38 
C.F.R. § 3.105(e), the Veteran was advised by the July 2007 
rating decision and the September 2007 letter that a 
reduction was proposed and that he had 60 days to 
respond/submit additional evidence.  The Veteran has had 
ample opportunity to respond to all notices/supplement the 
record, and is not prejudiced by any technical notice 
deficiency that may have occurred during the process.  
Significantly, neither he nor his representative has alleged 
that notice in this matter was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

In the June 2004 rating decision, in contravention of 
38 C.F.R. § 4.68 (the amputation rule), the Veteran was 
awarded a 50 percent rating for his right ankle disabilities.  
As a consequence, his combined disability evaluation 
increased to the minimum required for consideration of a 
grant of TDIU on a schedular basis under 38 C.F.R. § 4.16(a), 
and TDIU was awarded.  

The Veteran has argued that the amputation rule is not for 
application in this case as one of his service-connected 
right ankle disabilities, osteomyelitis, is active and 
warrants a 60 percent rating.  Code 5000, Note (1) for 
osteomyelitis provides that the amputation rule is not for 
application in cases where osteomyelitis is rated at 60 
percent or more as those ratings are based on constitutional 
symptoms.  38 C.F.R. § 4.71a.

The case was remanded in 2009 in order for the Veteran to 
provide evidence of active osteomyelitis with constitutional 
symptoms which would warrant a 60 percent evaluation.  In 
response, he submitted a 2006 VA examination, which was 
already in the record, which noted under the medical history 
section of the examination that "[t]here does appear to be 
currently active infection with the one to two times per year 
drainage that the patient does experience from the wound and 
this is treated with antibiotics."  The Veteran has reported 
that his sock gets wet from drainage in the area of the right 
ankle "over a period of several months" that will "last 
for 2 days."  See May 2009 statement from the Veteran.

However the preponderance of the evidence shows that the 
Veteran does not have active osteomyelitis, and has not had 
active osteomyelitis since 1947.  VA examinations in 1951, 
2004, and 2007 do not diagnose osteomyelitis.  X-rays in 
2004, 2006, and 2007 did not show osteomyelitis.  

VA treatment records show that the Veteran has undergone 
regular diabetic foot examination and treatment (i.e. nail 
trimming) since 2004.  None of these records show a diagnosis 
of osteomyelitis.  The only evidence of drainage from the 
foot are VA treatment records dated in May and September 2005 
which show a "superficial break in integument [skin]" 
treated with a topical antibiotic ointment.  

The Board has considered the Veteran's statements asserting 
that he has active osteomyelitis due to the fact that his 
socks are occasionally wet from drainage in the area of the 
right ankle.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
like wet socks because this requires only personal knowledge 
as it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  However, active osteomyelitis, or an infection of the 
bone itself, is not the type of disorder that a lay person 
can provide competent evidence on questions of etiology or 
diagnosis.  

Such competent evidence has been provided by the medical 
personnel who have examined and/or treated the Veteran during 
the current appeal.  The last 50 years of medical evidence 
pertaining to the Veteran's foot lacks a diagnosis of active 
osteomyelitis; the X-rays during this appeal reveal no active 
osteomyelitis; and the VA treatment records show that 
drainage from the right foot has been diagnosed as 
superficial skin issues, not osteomyelitis.  With respect to 
the medical history notation during the 2006 medical report, 
the infection referred to by the examiner could be a 
reference to the superficial skin infections noted in the 
2005 VA treatment records.  Regardless, as these notes occur 
in the medical history section of the examination, the Board 
finds that they amount to no more than a bare transcription 
of lay history.  Significantly, the 2006 examiner did not 
include active osteomyelitis in his diagnosis; rather, he 
assessed "status post . . . osteomyelitis."

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court also has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 
(1995).  Accordingly, to the extent that the notation by the 
2006 VA examiner tends to show evidence of active 
osteomyelitis, the Board finds that such medical evidence is 
not probative on the issue of whether the Veteran as active 
osteomyelitis with constitutional symptoms.  For these 
reasons, the Board attaches greater probative weight to the 
clinical findings in VA examination reports, radiology 
reports and treatment records than to the Veteran's 
statements or the notation in the 2006 examination report.  
See Cartright, 2 Vet. App. at 25.  

Consequently, there was no factual or legal basis for 
assigning a rating in excess of 40 percent for the service-
connected right ankle disabilities, to include a rating of 60 
percent or higher for osteomyelitis.  38 C.F.R. § 4.71a, Code 
5000.  Accordingly, the reduction of the 50 percent combined 
rating for right ankle disabilities, which violated the 
amputation rule, and the consequent termination of TDIU, was 
consistent with the established facts and the governing 
regulations.  As the rating reduction process did not violate 
any procedural safeguards, the reduction was proper.

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of his or her service-
connected disabilities provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more with sufficient additional disability 
to bring the combined rating to 70 percent or more. See 
38 C.F.R. § 4.16 (2009).

At the time of the June 2008 rating decision which reduced 
the combined rating for right ankle disabilities, the 
schedule requirements for TDIU were no longer met.  As noted 
above, the reduction in the right ankle disability evaluation 
was proper.  38 C.F.R. § 3.105.  As a result of such proper 
rating reduction, there was no longer a combination of 
service-connected disability evaluations which met the 
minimum schedular requirements for TDIU.  38 C.F.R. 
§ 4.16(a).

In a termination of a total disability rating based on 
individual unemployability, the provisions of 38 C.F.R. 
§ 3.343(c) are also for consideration, "caution must be 
exercised  . . that actual employability is established by 
clear and convincing evidence".  Here, there was such 
evidence.  As the RO noted, despite the service connected 
disabilities the Veteran was able to maintain employment as a 
van driver until his retirement at age 80; his employer had 
indicated that while he was employed no concessions had to be 
made (or were sought) for the Veteran's disabilities; and 
while the Veteran had indicated he missed some work due to 
optic and cardiac surgeries, such disabilities were not 
service connected.  The RO found that the record did not show 
that because of his service connected disabilities alone of 
the lower extremities the Veteran was incapable of sedentary 
employment.  These findings are clear and convincing evidence 
of employability (despite the service connected 
disabilities). Therefore, the reduction did not violate 
pertinent provisions of 38 C.F.R. § 3.343.  

The June 2008 rating decision also considered whether 
referral for extraschedular consideration was indicated.  As 
explained in the discussion above, the Board agrees with the 
RO's assessment that the service-connected disability picture 
presented does not reflect that the Veteran is unemployable 
due to service-connected disabilities, so as to warrant 
referral for consideration of a TDIU rating on an 
extraschedular basis.  See 38 C.F.R. § 4.16(b).   Thus, the 
RO's termination of TDIU benefits was proper.  Accordingly, 
restoration of TDIU is not warranted.

IV.  Effective Date of Reduction

38 C.F.R. § 3.500 generally provides that the effective date 
of a rating which results in the reduction or discontinuance 
of an award will be in accordance with the facts found except 
as provided in 38 C.F.R. § 3.105.  The effective date of 
reduction of an award of compensation for a payee will be the 
earliest of the dates stated in 38 C.F.R. §  3.500, and 
specifically, where an award is reduced, the reduced rate 
will be effective the day following the date of 
discontinuance of the greater benefit.  38 U.S.C.A. § 5112(b) 
(West 2002).  Where the reduction is because of an erroneous 
award based solely on administrative error or error in 
judgment, the effective date of reduction shall be the date 
of last payment.  .  See 38 U.S.C.A. § 5112(b)(10) (West 2002 
& Supp. 2009); 38 C.F.R. §  3.105(e), 3.500(b)(2) (2009).  

The instant reduction resulted from a finding of CUE in the 
rating decision which awarded the Veteran an increased  
combined rating of 50 percent for his service connected 
disabilities of the right ankle, and awarded him TDIU (based 
on a determination that as a consequence of the increased 
combined rating he met the schedular requirements for such 
benefits).  It has been determined that the erroneous award 
was solely due to administrative error (notably this 
determination is favorable to the Veteran).  

The law and regulation governing in this situation 
(38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2)) are 
clear and unambiguous, and provide that the effective date 
will be the date of last payment (here shown to be July 1, 
2008).  The law is dispositive in this matter.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994). 












ORDER

Reduction of the Veteran's right foot service-connected 
disabilities, from 50 percent to 40 percent, for purposes of 
TDIU, was proper, and restoration of a 50 percent rating is 
denied.

Severance of TDIU was proper, and restoration of the award is 
denied.

The appeal challenging the assignment of July 1, 2008 as the 
effective date for the reduction of the Veteran's 
compensation is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


